755


      OFFICE OFYHE      ATTORNEY     GENERAL   OFTEXAS
                            AUSTIN




Eonoreble Williee J. Lewson
soorotery to the oQverrlor
Austin, Texee
Deer sir:




           In your letter
OS thle departmeat  upon
a8 presented to the
Iadustriee  for
rent I ia the emo
lhortege et said
la the euthoritq



                                        eUdceeeed to the Gorernor by
                                       ego Of Art8 end Iaduetrles
                                       r werrentr in t&6 mai of
                                       Proprlatlon   made by the 46th
                                  1,500 for the fi seal year beginning
                                  8. August 31, 1940 for general
                                  poe.8 Sor raid aoile or The letters
                        nstrwmnt w390t        tbet the 8ff4,ooo.oo ie
                          a well, aonetruot a 6attling beefn, tower,
                        r puzuplng meahlnery.      The appllcetlon
                      oonditioar   hhlch have given rlar to the need
                   .00 erpondituro were unioreeeen et the the4
the appropriation      for $1,500 wea made by the 46th Leglaleturr.
This Bt8tmt,        however, is OontrediOtOd by eeoh of the two
lettere   eddrdeeed by the Preeiaent of the Texas College of
Arts   and Inauetrisr     to the Govsrnor conaerning this seme mettar.
In t&r letter    of YIey 15, 1940, these sentencee era found in the
lest paragraph!
           “1 urgently request that thlr deilolenoY  aP-
     proprletlon  be granted to meet this UnfCWeeeea
     omergenor.   ‘re hate bra aatiofp&ing   this need
                                                                             7S6
Hon. Wflllem           T. Lewuon, Pega 2

        SOT laverel year8 beoeuea ot the growing damende
        of the college and the expenrlon ai the City lt-
        8el.i. *
               And in the letter      of date July 8, lQi0,   this   pera-
graph    i II roana:


              ‘This repueet wee made a8 en emarganoy maeaura
        et the lent Legislature.       We ware told to awelt tha
        regular a??roprlatlon    bill    and it *aura be lnoluded.
        Thlr ~cvnlea wee fulfllled,       but failed   to eabura
        the Gcvernor*e e?proval.       It 18, th4rafare     as8en-
        tlel,  thet thase fun68 be lm@mdletely suphad          in
        orCar thet the intereats      oi the state may-be beet
        raned. a
           An exemlnatlon of th elpproprletions    made by the
46th Laglslatura  to the Taxam Collage of Artr and Industries,
in 9. B. 255, Aets of the 46th L.&letur.,       Ra2ukr 3esrlOn,
rer.818 that en ltam 0i $lZ,lOO.OO was provided by t&a Lagle-
letura ror tha flroal   year ending August 51, 1940, for “well,
tank and torar. n This item of enproprlatioa     we8 vetoed by
the Governor.
            You bra edvlsed that ,tha rltustloa         pr’asanted herein
la ldantloe?. with fhosa dlscusead and rulad upq in our Opinion
NO. O-2118, eCdras8.d to the Ooraraor of Tttrar, aoonoernlng the
Soqthwaat State Teach-8       Collage end tke bul Ross Taeohare
College.    In aaoh lnstaaoe,    ‘II) ruled tbet there wae no “oasual
defloiencyw   baoausa the situation       oellinq   for the expaaditura
of funds had not only arlsan at the tl..a that the La~leletura
wae in rerslon,   bat hnC beau expressly         oonsldered by lt, en
Item if ep?roprlatlon     prow/dad, and suoh item ln aach lnstenoe
rar vetted.    The mains 1s true with raferenoa to ths mettar
lmmadiataly under ooaeldaratlon.
           You are therefore    adrlsed       that  ln our oplnlon, tha
Dovernor aoes not tnre the euttorlty           to approva tha lssuenoe
of the defioianoy    wemV35t r4QU48t4be         For a more detailed  dls-
cua~lon of t’.:. prinoiplee  involved,        we refer you to OUF Opinion
Iuo. O-2118.